         Case 3:15-cv-00675-JBA Document 1481 Filed 02/17/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
UNITED STATES SECURITIES AND EXCHANGE
COMMISSION

        Plaintiff,

        v.
                                                                    Civil No. 3:15-cv-675 JBA
IFTIKAR AHMED

        Defendant, and

IFTIKAR AHMED ALI AHMED SOLE PROP, et al.

        Relief Defendants.


                     NMR E-TAILING, LLC’S OPPOSITION
        TO RELIEF EMERGENCY MOTION FOR A TEMPORARY INJUNCTION

        NMR e-tailing, LLC (“NMR”), by its undersigned counsel, submits this Opposition to

Relief Defendants’ Emergency Motion for a Temporary Injunction on all Litigation/Arbitration

Against Defendant/Relief Defendants Until Ninety Days After Supreme Court’s Decision in Liu

v. SEC and its Impact on the Judgment in this Proceeding is Determined [Dkt. No. 1446] and

states the following:

   I.        INTRODUCTION

        1.      This is Relief Defendants’/Defendant’s third attempt to restrain NMR from

pursuing claims against third parties. Just as the prior attempts failed, Relief Defendants’ latest

Motion should be denied for several independent, dispositive reasons.

        2.      First, Relief Defendants Motion fails to acknowledge this Court’s ruling on

NMR’s Motion to Lift Stay [Dkt. No. 1097], which provided NMR leave to pursue its claims

against third parties other than Iftikar Ahmed (“Ahmed”) in the New York Action (defined

below). Indeed, as this Court and the Receiver both have made clear, NMR’s New York Action
           Case 3:15-cv-00675-JBA Document 1481 Filed 02/17/20 Page 2 of 7



will not impact the frozen funds in the instant case. In this regard, Relief Defendants have

wholly failed to establish any nexus between NMR’s pursuit of claims against defendants who

are not parties to this action, and the funds they seek to protect through their request for a stay.

Second, Relief Defendants’ Motion should be denied because it is an attempt to relitigate an

issue for a third time.1 Third, Relief Defendants ignore that this Court already has implemented

a stay on actions against Ahmed or actions that would impact the frozen funds and, accordingly,

further order from the Court would be superfluous and duplicative. And, Fourth, as this Court

already has held, prohibiting NMR from pursuing its claims in the New York Action will result

in substantial undue prejudice.

          3.     Accordingly, Relief Defendants’ have failed to provide any authority that would

support the imposition of a stay on the New York Action.

          4.     For all of these reasons, NMR respectfully requests that the Court deny Relief

Defendants’ Motion with respect NMR and the New York Action.

    II.        BACKGROUND

          5.     NMR e-tailing, LLC was formed in 2013 by a group of investors for the purpose

of investing in Choxi.com, referred to in this case as “Company C.”

          6.     On October 18, 2017, NMR, based on facts and circumstances surrounding

NMR’s investment in Company C, filed a lawsuit against Oak Investment Partners and its

managing members, Oak Management Corporation (“OMC”), Oak Investment Partners XIII, LP,

and Oak Associates XIII, LLC (collectively, “OIP”), and Iftikar Ahmed (“Ahmed”) in the




1
       See Dkt. Nos. 1114 and 1116 (Defendant Ahmed and Relief Defendants’ Opposition to
NMR’s Motion to Intervene and Lift Stay, respectively); 1324 (Defendant Ahmed’s Motion for
Sanctions on NMR or Violation of Court Order); and 1446, the instant motion.
                                                 2
        Case 3:15-cv-00675-JBA Document 1481 Filed 02/17/20 Page 3 of 7



Supreme Court of the State of New York, County of New York, Index No. 656450/2017 (the

“New York Action”).2

       7.     On March 14, 2018, a judgment against Ahmed was entered on the issue of

liability as a result of his failing to answer or otherwise timely respond to NMR’s Complaint. To

date, Ahmed has not participated in the New York Action and NMR has not taken any action to

liquidate or collect its default against Ahmed. NMR, however, has made the SEC aware of the

status of the New York Action and its expected involvement in the Fair Funds process as a

victim of Ahmed’s fraud.

       8.     With respect to the Receivership Order entered in this case [Dkt. No 1070], which

included a stay of litigation, NMR filed a motion on February 5, 2019 requesting permission to

proceed in the New York Action against OIP [Dkt. No. 1097].

       9.     NMR’s Motion was unopposed by the Receiver, who stated that based on his

analysis, the granting of NMR’s request would “not impact the Receiver’s ability to complete his

duties under the Order Appointing Receiver,” [Dkt. No. 1115 at p. 1-2]. In addition, the SEC did

not oppose the relief requested by NMR.

       10.    On May 21, 2019, this Court granted NMR’s Motion and ordered that “[t]he

litigation stay imposed in the Order Appointing Receiver is lifted for the limited purpose of

permitting the New York action to proceed against the Oak entities named as defendants in that

case.” [Dkt. No. 1167 at p. 9].

       11.    In support, the Court, inter alia, held that “[g]iven the advanced posture of the

New York action, NMR would likely suffer injury if that action were now stayed indefinitely.”

Id.


2
       A copy of NMR’s Verified Complaint is attached as Exhibit A to NMR’s Motion to
Intervene and Lift Litigation Stay. [Dkt. No. 1097-1].
                                               3
            Case 3:15-cv-00675-JBA Document 1481 Filed 02/17/20 Page 4 of 7



           12.      Consistent with the Court’s Order and representations made in NMR’s Motion,

NMR has not taken any action to liquidate or collect upon its default judgment against Ahmed.

    III.         ARGUMENT IN OPPOSITION TO RELIEF DEFENDANTS’ MOTION FOR INJUNCTION.

           13.      In short, Relief Defendants’ instant Motion is fundamentally flawed, duplicative

of existing orders and, otherwise, would result in undue prejudice to NMR.

           14.      First, Relief Defendants’ Motion ignores this Court’s prior Order on NMR’s

Motion to Lift Stay. NMR sought and obtained specific relief, which was to pursue its claims

against OIP—not liquidate its default judgment against Defendant Ahmed. The present posture

of the New York Action does not implicate Ahmed, the Relief Defendants or the frozen funds.3

           15.      Ignoring that reality, Relief Defendants argue that “it is inequitable for the Court

to allow such proceedings to commence or continue without a release of funds for the Relief

Defendants and [ ] Defendant [Ahmed] to retain counsel in these matters….” Mtn. at p. 3.

Further, Relief Defendants contend that the Supreme Court’s decision in Liu v. SEC will impact

“the judgment amount in this case.” Mtn. at p. 2. Simply put, neither of these arguments relate

to NMR’s claims against OIP. Indeed, this Court [Dkt. No. 1167] and the Receiver [Dkt. No.

11154] have previously recognized that the New York Action will not impact the frozen funds in

the instant case. For this reason alone, Relief Defendants’ Motion fails.5




3
        NMR reserves the right to seek further Order from the Court with regard to liquidating
the default judgment it obtained against Ahmed.
4
        The Receiver informed that the Court that based on the “Receiver’s analysis at this time,
the [NMR’s] Motion and the granting thereof do not impact the Receiver’s ability to complete
his duties under the Order Appointing Receiver….” Id. at p. 1-2.
5
        This also rebuts Relief Defendants’ argument that they have met the factors necessary for
the imposition of a stay. Indeed, the second factor addressed by Relief Defendants—irreparable
injury—does not exist because the New York Action is proceeding against OIP and not Ahmed.
Mtn. at p. 5.
                                                     4
         Case 3:15-cv-00675-JBA Document 1481 Filed 02/17/20 Page 5 of 7



        16.     Second, Relief Defendants’ Motion should be denied because it attempts to re-

litigate NMR’s Motion to Lift Stay. Relief Defendants specifically argued in their Opposition to

NMR’s Motion to Lift Stay that NMR should be prohibited from pursing the New York Action

because the frozen funds “would be impacted by any litigation against [OIP]” and because Relief

Defendants “are unable to access funds that would otherwise be available to pay for attorneys’

fees to defend any claims against these assets.” [Dkt. No. 1116 at p. 2].

        17.     All of these arguments were thus previously considered by this Court and

rejected. Relief Defendants’ attempt to once again derail NMR also should be rejected.

        18.     Third, Relief Defendants’ Motion is unnecessary because this Court already has

implemented a stay of litigation through its Receivership Order [Dkt. No 1070]. Accordingly,

there is no need for this Court to issue a yet another order staying litigation against Ahmed.

        19.     Fourth, granting Relief Defendants’ Motion will result in undue prejudice to

NMR. As this Court recognized, “[g]iven the advanced posture of the New York action, NMR

would likely suffer injury if that action were now stayed indefinitely.” [Dkt. No. 1167 at p. 9].6

Since the date of the Court’s Order, the New York action has only further progressed. The

parties have completed discovery—both fact and expert discovery—and are preparing for trial,

which is scheduled to commence on May 6, 2020. The undue prejudice NMR in the event of a

stay of that litigation at this juncture, just three months before trial, is manifest.

        WHEREFORE, NMR e-tailing, LLC, respectfully requests that the Court DENY Relief

Defendants’ Motion with respect to the New York Action.




6
       Of course, this directly contradicts Relief Defendants’ argument that a stay “will not
harm the other parties,” e.g., NMR. Mtn. at p. 8.
                                                    5
       Case 3:15-cv-00675-JBA Document 1481 Filed 02/17/20 Page 6 of 7



Dated: February 17, 2020                  Respectfully submitted,



                                          /s/ Edward M. Buxbaum
                                          Kevin G. Hroblak, Esquire
                                            Of Counsel
                                          Edward M. Buxbaum, Esquire
                                            Admitted Pro Hac Vice
                                          WHITEFORD, TAYLOR & PRESTON L.L.P.
                                          Seven Saint Paul Street, Suite 1500
                                          Baltimore, Maryland 21202-1636
                                          khroblak@wtplaw.com
                                          ebuxbaum@wtplaw.com
                                          Tel: (410) 347-8700
                                          And
                                          Erin Canalia, Esquire (Fed. Bar # ct30489)
                                          WOLF, HOROWITZ & ETLINGER, L.L.C.
                                          750 Main Street, Suite 606
                                          Hartford, Connecticut 06103
                                          Tel: 860-724-6667
                                          ecanalia@wolfhorowitz.com
                                          Counsel for NMR e-tailing, LLC




                                      6
            Case 3:15-cv-00675-JBA Document 1481 Filed 02/17/20 Page 7 of 7



                                   CERTIFICATE OF SERVICE

           I hereby certify that the forgoing Opposition and proposed order were electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notifications to all

counsel of record.


Dated: February 17, 2020                                /s/ Edward M. Buxbaum
                                                        Edward M. Buxbaum

10759007




                                                   7
